             Case 1:21-cv-10842-LTS Document 1 Filed 05/21/21 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA,              )
                                        )               Case No. 1:21-cv-10842
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 SCOTT M. MCCLAIN,                      )
                                        )
          Defendant.                    )
 _______________________________________)

                                          COMPLAINT

        The plaintiff United States of America, at the direction of a delegate of the Attorney

General and with the authorization of a delegate of the Secretary of the Treasury, pursuant to 26

U.S.C. § 7401, brings this civil action to (1) reduce to judgment the 2008 federal income tax

liability owed by defendant Scott M. McClain, and (2) reduce to judgment unpaid civil penalty

assessments owed by Mr. McClain. For its complaint, the United States alleges as follows:

                                   JURISDICTION AND PARTIES

        1.      The district court has jurisdiction pursuant to 26 U.S.C. § 7402(a) and 28 U.S.C.

§§ 1331, 1340, and 1345.

        2.      Defendant Scott M. McClain resides in Brockton, Massachusetts, within the

jurisdiction of this Court.

                                        COUNT ONE
                  (Claim to Reduce 2008 Income Tax Liability to Judgment)

        3.      On November 14, 2011, a delegate of the Secretary of the Treasury made an

assessment against Mr. McClain for income tax for the year ended December 31, 2008, in the

amount of $77,025.00. After accounting for any abatements, payments, and credits, Mr.

McClain’s 2008 income tax liability has a balance due of $147,327.26 as of November 23, 2020.

This balance due includes assessed and accrued late-payment and late-filing penalties under 26
                                                 1
               Case 1:21-cv-10842-LTS Document 1 Filed 05/21/21 Page 2 of 3




U.S.C. § 6651, penalties for failure to make estimated tax payments under 26 U.S.C. § 6654,

costs, and statutory interest through the aforementioned date. Statutory additions continue to

accrue.

          4.      The IRS gave Mr. McClain notice of his 2008 federal income tax liability and

demanded payment from Mr. McClain.

          5.      Despite proper notice and demand, Mr. McClain has failed, neglected, or refused

to pay his full 2008 income tax liability.

                                           COUNT TWO
                     (Claim to Reduce Frivolous Return Penalties to Judgment)

          6.      A delegate of the Secretary of the Treasury properly assessed frivolous return

penalties, pursuant to 26 U.S.C. § 6702, against Mr. McClain for the following tax years, on the

following dates, and in the following amounts, and after applying any abatements, payments and

credits, the balances due for each period as of November 23, 2020, are as follows:

          Tax Year            Assessment Date          Penalty Assessed           Balance Due
                                                                                   11/23/2020
 2001                            05/30/2011               $10,000.00               $14,302.62

 2002                            05/23/2011               $10,000.00               $14,343.69
 2003                            07/18/2011                $5,000.00                $8,141.51
 2004                            09/03/2012                $5,000.00                $6,862.11
 2005                            07/18/2011                $5,000.00                $7,127.09
 2006                            08/06/2012                $5,000.00                $6,877.83
 2007                            07/18/2011                $5,000.00                $7,113.01
 2008                            05/23/2011                $5,000.00               $14,267.69
                                 08/08/2011                $5,000.00
 2016                            04/01/2019                $5,000.00                $5,409.85
 Total                                                                             $79,035.55

          7.      The IRS gave Mr. McClain notice of the liabilities described in the preceding

paragraph and demanded payment from Mr. McClain.




                                                   2
             Case 1:21-cv-10842-LTS Document 1 Filed 05/21/21 Page 3 of 3




        8.      Despite proper notice and demand, Mr. McClain has failed, neglected, or refused

to pay the civil penalty assessments against him in full.

        WHEREFORE, the plaintiff United States of America requests the following relief:

        A.      Judgment against Mr. McClain for his federal income tax liability for the 2008

year in the amount of $147,327.26 as of November 23, 2020, plus statutory additions and interest

accruing from and after that date, including interest pursuant to 26 U.S.C. §§ 6601, 6621, and

6622, and 28 U.S.C. § 1961(c);

        B.      Judgment against Mr. McClain for his outstanding civil penalty assessments for

the years 2001-2008 and 2016 in the total amount of $79,035.55 as of November 23, 2020, plus

statutory interest after that date; and

        C.      Any other and further relief as the Court determines is just and proper.

                                                      Respectfully submitted,

                                                      DAVID A. HUBBERT
                                                      Acting Assistant Attorney General

                                                      /s/ Edward J. Murphy
                                                      EDWARD J. MURPHY
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 55
                                                      Washington, D.C. 20044
                                                      202-307-6064 (v)
                                                      202-514-5238 (f)
                                                      Edward.J.Murphy@usdoj.gov




                                                 3
